Citation Nr: 0310914	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, currently diagnosed as arthritis of the knees.

2.  Entitlement to service connection for a psychiatric 
disability, to include depression.

3.  Entitlement to an increased rating for sinus condition 
with allergic rhinitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 until his 
retirement in September 1993.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Regional Office (RO).  By rating action dated in March 
1998, the RO concluded that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for arthritis of the knees remained denied.  
Similarly, a December 2001 rating decision held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  In addition, the December 2001 rating action 
confirmed and continued the 30 percent evaluation in effect 
for the veteran's service-connected sinus condition with 
allergic rhinitis.  When this case was before it in January 
2003, the Board found that the evidence submitted by the 
veteran was new and material, and the claims for service 
connection for a bilateral knee disability and for a 
psychiatric disability were reopened.  

The issue of entitlement to an increased rating for sinus 
condition with allergic rhinitis will be addressed in the 
REMAND following the ORDER section below.


FINDINGS OF FACT

1.  The veteran's currently diagnosed osteoarthritis of the 
right and left knees had its onset in service.

2.  Competent medical evidence establishes that the veteran's 
dysthymic disorder is of service origin.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right and left knees was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2002).

2.  A dysthymic disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.   Statements of the case 
apprised the veteran of the law applicable in adjudicating 
the appeal.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
the VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, have 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board acknowledges that the veteran has not been 
formally notified of the provisions of the VCAA.  In light of 
the determination in this case, however, any prejudice to the 
veteran is harmless.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as VA and private treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains VA 
clinical opinions as to the etiology of the disabilities at 
issue.  Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard, 4 Vet. App. 384, 
393-94.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

	I.  Service connection for a bilateral knee disability

Factual background

The service medical records disclose that the veteran was 
seen in April 1986 and reported right knee pain after running 
of four weeks duration.  It was indicated that he had not 
experienced any previous trouble with his knees.  An 
examination revealed that the joint was not tender or 
swollen.  Range of motion was normal, and there was no fluid.  
The ligaments and cartilage were OK.  The assessment was 
irritated joint secondary to running.  A report of medical 
history in July 1993, in conjunction with the retirement 
examination, reveals that the veteran reportedly had 
bilateral shoulder arthritis, less in the knees.  He denied 
having a "trick" or locked knee.  On the retirement 
examination in July 1993, the lower extremities were 
evaluated as normal.  Arthritis of the knees was listed under 
the summary of defects section of the examination.  

The veteran was examined by the VA in June 1994.  He 
complained of arthritis in his knees, and stated that they 
were symptomatic, primarily during weather changes and with 
prolonged use of the joints.  An examination showed that the 
knees were normal in size and shape.  There was full range of 
motion without pain.  No tenderness to compression of the 
patella was noted, and there was no crepitus or instability.  
X-ray studies of the knees revealed an irregularity about the 
proximal fibular diaphasis on the right.  It was indicated 
that this might be post-traumatic in nature.  The knee joints 
were free of fracture or dislocation.  The pertinent 
impression was intermittently symptomatic knees, without 
objective changes.  

A VA examination of the joints was conducted in May 1995.  
The examiner noted that the claims folder was available for 
review.  On examination, the veteran had complaints of some 
tenderness to pressure over the patella bilaterally, but no 
crepitus was palpable in the knee joints.  The pertinent 
diagnosis was intermittently symptomatic knees, by history.  
The examiner commented that the veteran had complained of 
arthritic type complaints prior to his separation from 
service, but that X-ray studies had not shown arthritis of 
the knees.  In addition, she noted that, clinically, the 
veteran had no objective changes in the knees.  She opined 
that the veteran had symptomatic knees prior to discharge 
from service and that the knees had continued to be 
intermittently symptomatic since that time.  

Additional private, VA and service department medical records 
reflect that the veteran was treated from 1995 to 1998 for 
complaints of knee pain.  Service department medical records 
disclose that the veteran was afforded X-ray studies of the 
knees in August 1995.  Some soft tissue swelling was noted in 
each knee.  No degenerative changes were seen in the medial 
or lateral compartments of either knee.  When seen later that 
month, possible infrapatellar bursitis was noted.  
In October 1995, the veteran reported bilateral knee pain for 
years.  It was reported that X-ray studies were consistent 
with infrapatellar bursitis.  In March 1997, a private 
physician noted that the veteran had osteoarthritis and that 
he was having a flare-up of arthritis, mostly affecting his 
knees.  At a VA clinic in January 1998, the veteran described 
knee pain of six to seven years.  

A VA general medical examination was conducted in April 2003.  
The examiner noted that he reviewed the claims folder prior 
to the examination.  The veteran reported the onset of 
bilateral knee pain in service.  He denied trauma at the time 
of onset.  He described the symptoms at the time of onset as 
chronic pain and swelling.  X-ray studies of the knees 
revealed osteoarthritic changes bilaterally.  The diagnosis 
was bilateral osteoarthritis of the knees.  The examiner 
indicted that the chronic pain caused mild functional 
impairment.  He added that documentation of arthritis was 
found in the claims folder.  In light of the fact that the 
veteran reported no prior or post military knee injuries, it 
was his opinion that it was at least as likely as not that 
the veteran's current knee condition began in service.

Analysis 

The veteran asserts that service connection is warranted for 
a bilateral knee disability.  The evidence supporting the 
veteran's claim consists of the service medical records that 
reflect a history of arthritis of the knees on the retirement 
examination in July 1993.  In addition, VA examinations in 
June 1994 and May 1995 show that the veteran continued to 
express complaints referable to the knees.  Each examination 
found that the knees were intermittently symptomatic.  It is 
significant to point out that following the May 1995 VA 
examination, the examiner commented that the veteran's knees 
had remained symptomatic since service.  Finally, the Board 
observes that based on a review of the claims folder and an 
examination in April 2003, a VA physician concluded that the 
veteran's bilateral knee disability had its onset in service.  
Thus, the only medical opinion of record suggests that the 
veteran's knee symptoms began in service, and that his 
current bilateral knee disability is related to such 
symptoms.  In the absence of competent medical evidence to 
the contrary, the Board concludes that the preponderance of 
the evidence supports the claim for service connection for a 
bilateral knee disability.  



	II.  Service connection for a psychiatric disability

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.  A 
psychiatric evaluation on the retirement examination in July 
1993 was normal.

Service personnel records disclose that on May 19, 1989, the 
veteran was involved in an incident in which he was 
physically grabbed on the collar of his uniform by a Captain, 
and that this constituted an assault.  

Service department medical records reveal that the veteran 
was seen in March 1994 due to marital problems.  It was noted 
that he was finding it difficult to get a job.  He was very 
suspicious of his wife.  An entry dated the following day 
reflects an assessment of anxiety disorder, not otherwise 
specified.  In May 1994, it was reported that the veteran 
presented with a mixed emotional mood, and that his affect 
was elevated.  The assessment was adjustment disorder with 
mixed emotional features.  

The veteran was admitted to a VA hospital from April to May 
1997.  He related that he started to drink in service when he 
was under a lot of stress, including marital discord and 
problems at work.  The diagnoses were alcohol abuse and mood 
disorder secondary to alcohol abuse.

The veteran was seen by a private psychiatrist in December 
1998 for a State disability determination evaluation.  The 
only pertinent history reported concerned the VA 
hospitalization in April 1997.  It was also indicated that he 
was receiving weekly therapy at the VA.  Following a mental 
status evaluation, the pertinent diagnosis was rule out major 
depression.

Private medical records disclose that the veteran was seen 
for a psychiatric evaluation in November 2000.  He related 
the onset of depression after retiring from service.  The 
veteran stated that he had not really wanted to retire, and 
should have been allowed to stay longer so he could have 
retired with a higher rank.  Following a mental status 
evaluation, the pertinent diagnosis was major depression, 
single episode, severe.  The examiner commented that the 
veteran appeared to be significantly disabled by his 
depression, the onset of which is associated with the way he 
was released from active duty.

The veteran was afforded a psychiatric examination by the VA 
in April 2003.  The examiner noted that he reviewed the 
claims folder in conjunction with the examination.  The 
veteran stated that he had nightmares that related directly 
to his experiences in service.  He maintained that his 
symptoms developed in 1989 following an incident that 
occurred on May 19 of that year.  He claimed that he was 
assaulted by a troop commander.  That event, and those that 
followed, reportedly created considerable distress for the 
veteran, and he responded to them with symptoms of depression 
and nervousness.  He asserted that he did not mention his 
depression or nervousness during service because he wanted to 
keep his military career afloat.  Based on the mental status 
evaluation, the diagnosis was dysthymic disorder with 
episodes of near major depressive proportion.  The examiner 
opined that, based on his examination and the review of the 
claims folder, the veteran's current depression was at least 
as likely as not related to his period of military service.  
He noted that he concurred with the assessment contained in 
the November 2000 report from the private psychiatrist.  

Analysis 

The Board acknowledges that the service medical records are 
negative for complaints or findings concerning a psychiatric 
disability.  However, within one year of the veteran's 
discharge from service, he was seen for symptoms that were 
diagnosed as anxiety disorder or adjustment disorder.  It 
must be emphasized that there are two medical opinions of 
record that conclude that the veteran's psychiatric 
disability had its onset during service.  In this regard, the 
Board notes that a private physician reached that conclusion 
in November 2000.  Similarly, the Board emphasizes that 
following the recent VA psychiatric examination conducted in 
April 2003, the physician commented that the veteran's 
depression began in service.  It is significant to observe 
that this conclusion was based on the examination findings 
and a review of the claims folder.  In this regard, it must 
be noted that service personnel records confirm that the in-
service incident the veteran mentioned, that is, when he was 
assaulted by a troop commander, did, in fact, occur.  Thus, 
the only medical opinions of record conclude that the 
veteran's depression began in service.  Since there is no 
competent medical evidence to the contrary, the Board finds 
that the preponderance of the evidence supports the claim for 
service connection for a dysthymic disorder.


ORDER

Service connection for osteoarthritis of the right and left 
knees is granted.

Service connection for a dysthymic disorder is granted.


REMAND

The veteran also asserts that a higher rating is warranted 
for a sinus condition with allergic rhinitis.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



